Blandford, Justice.
The petition in this case, together with the amendments offered thereto, made out a good case in equity, so as to authorize the plaintiff in error to recover the amount sued for; that is to say, the court, under the allegations in the petition, would have been authorized to decree that the college building and the property upon which it stood were liable to pay the debt of the plaintiff in error, and that the plaintiff in error had a good lien thereon for the value of the lumber furnished by it to build the college building. It is true the New Ebenezer Association, not being incorporated, could not- be sued at law, but certain persons named in the declaration as trustees for this association and in whom the title to the land upon which the.building stood was vested for the benefit of the association, were parties, made so by amendment. New parties may at any time be introduced in equity, though they could not be introduced at law; and'the plaintiff, though it entered the court on the laiY side, could, and in our opinion did, by its petition make such a case as would entitle it to relief in a court of equity. We think, therefore, *592that the court erred in refusing the amendments and in sustaining the demurrer to the plaintiff’s petition.

Judgment reversed.